DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 10/5/2021 has been considered and entered into record.  Claims 20, 26, and 33–36 have been cancelled.  Claims 19, 21–25, and 27–32 remain pending and are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19, 21, 22, 25, and 27–32 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 6,656,329 B1) in view of Monclus, “Nanostructural studies of PVD TiAlB coating.”  
Ma teaches a coated stainless steel press plate comprising a titanium diboride coating layer, wherein the press plate may be either a 410 stainless steel high gloss press plate or a 410 stainless steel press plate.  Ma abstract, 2:37–52.  The coating layer has a thickness ranging from 3 to 6 microns and is applied using a magnetron sputter coating system.  Id. at 5:52–67.  Multiple coating layers may be applied.  See id. claims.  The diboride coating of this invention can be coated on a pressing surface with a bond strength of 1.8 kilogram force.  Id. at 4:22–30.  Bonding of the diboride coating of this Id. at 4:31–46.  Bonding is further enhanced by etching the pressing surface with the magnetron sputter coating system and applying a layer of titanium directly onto the pressing surface prior to applying the titanium diboride coating.  Id.  Ma fails to teach doping the titanium diboride coating layer with 1–5 weight percent aluminum.  
Monclus discloses a method for coating stainless steel substrates, the method comprising preparing the stainless steel substrates by cleaning (i.e. polishing) and coating the stainless steel substrates with a coating consisting of a diboride coating of TiB2 doped with Al.  Monclus abstract.  The coating is applied by simultaneously sputtering diboride from a first applicator (i.e., target) of TiB2 and Al from a second applicator (i.e., target) of TiAl (abstract; EXPERIMENTAL DETAILS).  The sputtered coating shows that by simultaneously applying the diboride coating of TiB2 doped with 4.5 at% and 4.1 at% of Al (RESULTS AND DISCUSSION), resulting in Coatings 7 and 8 having Al with a respective weight% of 5.5% and 5.0%.  Id. Table 1. 
It would have been obvious to one of ordinary skill in the art to have doped with TiB2 coating layer of Ma with Al at the levels taught in Monclus to reduce elasticity mismatch between the coating and a steel substrate.  Monclus at 731, 734–735.
Claim 19 now requires doping the titanium diboride with 1–5% by weight aluminum by using a second applicator consisting of aluminum to produce a titanium diboride-aluminum coating consisting of the titanium diboride and the aluminum upon a stainless steel press plate.  Monclus relies upon a TiAl target to add aluminum to titanium diboride to form a titanium diboride-aluminum coating.  It is 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292.
The amount of Al used to dope the TiB2 coating of Ma is a result effective variable in that increasing levels of Al decrease coating hardness, but improve elasticity.  See Monclus at 731, 734–735.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed aluminum weight percentage, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie
Claim 27 is rejected as Monclus uses the same general process as Applicant in creating an Al doped-TiB2 coating layer on steel.  See Monclus passim.  Accordingly, it is reasonable to presume process described in prior art results in either a materially similar coated stainless steel press plate to that of the instant claims, or renders the claimed press plate obvious.  
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ma and Monclus as applied to claim 19 above, and further in view of Rebholz, “Structure, hardness and mechanical properties.”  Ma and Monclus fail to teach that the diboride-aluminum coating has a Vickers hardness of at least 35 GPa.
Rebholz teaches the coating of TiB2 doped with Al has a Vickers hardness of 35 GPa (Table 1), with desirability to have a Vickers hardness of 60 GPa being known to one of ordinary skill when Al is absent, wherein the coating hardness decreases as a function of Al content.  Rebholz abstract; 412. 
Accordingly, Rebholz has quantified the effect on hardness of doping TiB2 coatings aluminum.  Thus, it would have been obvious to the ordinarily skilled artisan to have adjusted the amount of doping aluminum present in the diboride coating depending on the desired Vickers hardness (e.g., 46 GPa).  See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Response to Arguments
Applicant's arguments filed 10/5/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combined teachings of Ma and Monclus fail to teach the claimed process limitations set forth in amended claim 19.  The Examiner concedes that Ma and Monclus rely on different applicator materials (Al v. TiAl), however, as set forth above it is reasonable to presume that the combined teachings of the prior art result in the same TiB2 coating containing 1–5 weight percent Al.  
Applicant contends that the claimed invention, which relies upon specific process limitations, forms a coating with structural differences that enhance the color of the resulting laminate, cause no changes in the appearance of the finish on the pressing surface, and produce no scratching under the described conditions.  This argument is unpersuasive as Applicant has failed to demonstrate a direct comparison between the closest prior art, as relied upon in this rejection, and the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786